Exhibit 23 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on Form S-3 (Reg. No. 333-188140) and Form S-8 (Reg.Nos. 333-143900; 333-118335; 333-97175; and 333-10679) of Olympic Steel, Inc. of our report dated February 27, 2014, relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP Cleveland, Ohio February 27, 2014
